Title: To Thomas Jefferson from James Madison, 29 December 1799
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Decr. 29. 1799

My promise to write to you before your leaving Albemarle was defeated by a dysenteric attack which laid me up for about a week, and which left me in a State of debility not yet thoroughly removed. My recovery has been much retarded by the job of preparing a vindication of the Resolutions of last Session agst. the replies of the other States, and the sophistries from other quarters. The Committee made their report a few days ago, which is now in the press and stands the order of the day for thursday next. A sett of Resolutions proposed by Mr. Giles, instructing the Senators to urge the repeal of the unconstl. acts, the disbanding of the army, and the proper arrangement of the Militia, are also in the press and stand the order of the same day for the same Committee. It is supposed that both these papers, the latter perhaps with some modifications, will go through the H. of Delegates. The Senate, owing to inattention & casualties, is so composed as to render the event there not a little uncertain. If an election, to fill the vacancy of Mr. H. Nelson who lately resigned, should send Mr. Andrews in preference to his competitor Mr. Saunders, I am told that the parties will be precisely in equilibrio; excepting only one or two, whom circumstances now & then on particular questions, transfer from the wrong to the right side. It is hoped that this contingent fund of votes, will be applicable to the Vindication. On other important  questions, there is much less expectation from it. There is a report here that the Legislature of N. Carolina now in Session, have voted the Resolutions of Virginia under their table. The report is highly improbable, and I do not believe it. But it is impossible to calculate the progress of delusion, especially in a State where it is said to be under systematic management, and where there is so little either of system or exertion opposed to it. We had a narrow escape yesterday from an increase of pay to the members, which would have been particularly unseasonable & injurious both within & without the State. It was rejected on the third reading by a small majority; and was so much a favorite, with the distant members particularly, that I fear it has left them in rather an ill humour.
The late course of foreign events has probably made the same impression every where. If it should not render France less anxious to meet our advances, its good effects will be felt every way. If our Executive & their Envoys be sincere in their pacific objects, it will perhaps supply by their increased anxiety what may be lost on the other side. But there can be little confidence after what has been seen, that the negociation would be influenced by this temper of the Envoys, instead of that which perverted it in the hands of their predecessors. This possibility of failure in the diplomatic experiment, will present the most specious obstacle to an immediate discharge of the army. It would be useful for the Assembly to know how this matter is viewed where you are. Mr. Dawson will be good eno’ to write me on the subject. I intended to have written to him by this mail; but my time has been taken from me till the closing of the mail is approaching.
Yrs. affecly.

J M. Jr.

